Order entered April 18, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01141-CR
                                     No. 05-17-01142-CR

                          GEORGE EDWARD PURDY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F07-33144-S, F07-33145-S

                                           ORDER
       Before the Court are appellant’s April 12, 2018 motions to replace appellate counsel and

for extension of time to file a “corrected appellate brief.” Appellant’s motions are DENIED. By

order entered April 3, 2018, the Court granted appellant’s request to file a pro se response to

counsel’s Anders brief. Appellant’s pro se response is due June 12, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE